Citation Nr: 0804705	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  02-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined new and material 
evidence had not been presented to reopen a previously denied 
claim for PTSD.

In a November 2004 decision, the Board determined that new 
and material evidence had been submitted, and reopened the 
claim.  The Board remanded the claim for further development.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2004.  A transcript of the 
hearing is of record.

Unfortunately, for reasons discussed below, the appeal must 
once again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of 
stressful events that took place during service.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.   

With regard to stressful events during service, the veteran 
has alleged the following: 1) upon his initial arrival at his 
base camp in Phu Bai, his plane came under sniper fire while 
trying to land; he also came under sniper fire later on, 
while performing perimeter guard duty; 2) after landing in 
Phu Bai and while awaiting transport, he saw stacks of body 
bags in the hangar; 3) a two-week long monsoon caused 
flooding in his base camp with debris, rats and poisonous 
snakes in the water which was especially disturbing; 4) due 
to the monsoon his hooch developed a leak.  While attempting 
to fix the leak he fell 8-10 feet and landed on his side.  He 
had difficulty breathing and believed he was having a heart 
attack or going to die; 5) his base came under mortar attack 
several times; 6) a fellow serviceman tried to stab him and a 
phosphorus grenade was thrown into his hooch because it was 
believed he was working with Army officials to curb 
recreational drug use among the soldiers; and 7) he was 
sexually assaulted by a fellow officer.

In the November 2004 Remand, the Board attempted to assist 
the veteran in the development of his claim.  Essentially, 
the Board requested that attempts be made to verify the 
veteran's stressors, and that a VA examiner provide an 
opinion as to whether or not the veteran has PTSD related to 
any verified stressor(s).  

Attempts were made to verify the veteran's reported stressor 
events. 

In a November 2006 written statement, the veteran reiterated 
that there is no record of the alleged sexual assault because 
he never told anyone before, and unless it was in essence 
conceded by VA; he wished for his claim to be developed based 
on the other stressors.  As it relates to the remaining 
stressor events, the Board notes that with the exception of 
the flooding event, none have been corroborated by official 
records by credible supporting evidence, such as official 
records.

In response to an inquiry by the RO, the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the Center 
for Unit Records Research (CURR)) indicated that a review of 
the unit histories of the 578th Maintenance Company (578th 
Maint Co) for the period of January 1969 to December 1970 
confirmed that the 578th Maint Co received one impacting 
mortar round in July 1969.  However, this occurred three 
months prior to the veteran's arrival in Vietnam.  JSRRC was 
unable to verify that the veteran's plane received sniper 
fire during a landing attempt, as no specific details were 
provided by the veteran.  Moreover, the veteran acknowledges 
that there is no official documentation of the alleged 
attempts on his life by fellow soldiers and he has not 
provided any buddy statements or other corroborative evidence 
to support this alleged stressor.  
 
The only stressor which has been corroborated by official 
records relates to the flooding of his camp.  JSRRC has 
verified that monsoon rains reached a record high on October 
2, 1969 causing the flooding of 80 percent of the 578th Maint 
Co company area.  

While the veteran has one verified inservice stressor event 
(involving monsoons and flooding), no VA examiner has ever 
provided a medical opinion as to whether or not the veteran 
currently has a psychiatric disorder (to include PTSD) 
related to the this sole verified stressor.

Although the veteran was sent for examination in July 2007 - 
expressly for the purpose of obtaining a medical opinion as 
to whether or not he had PTSD related to the verified 
inservice event, this was not accomplished.  

After a careful review of the recent July 2007 VA examination 
report, it does not appear that the examiner based the PTSD 
diagnosis upon a verified military stressor- but rather based 
the diagnosis on unverified stressors.  Although the examiner 
did note that the veteran had experienced the flooding event, 
it was only mentioned anecdotally.  The report contains no 
discussion of how the flood incident (which was reportedly 
stressful particularly due to the presence of snakes in close 
proximity to the veteran's person) supported a diagnosis of 
PTSD based upon the DSM-IV diagnostic criteria.  

In short, since the VA examiner did not provide an opinion as 
to whether or not the veteran has PTSD due to his single 
verified stressor, another opinion is required.  The Board 
sincerely regrets the additional delay caused by this remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine whether or not he has PTSD 
related to the sole verified stressor 
event involving exposure to snakes, 
rats, and sewage caused by monsoon 
flooding of his base camp in October 
1969.  The claims folder and a copy of 
this remand must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

If  PTSD is diagnosed and determined to 
be due to the verified in-service 
stressor involving the flooding 
incident, the examiner should identify 
the elements supporting the diagnosis.  
If the examiner does not diagnose PTSD 
due to the verified in-service stressor, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.

If the veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related to 
the veteran's active duty.  The 
rationale for all opinions expressed 
must also be provided.

2.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD based on a 
de novo review of the record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.


	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

